Exhibit 10.8
Form of Restricted Stock Agreement
THIRD AMENDED AND RESTATED REVLON, INC. STOCK PLAN
     RESTRICTED STOCK AGREEMENT dated as of _________, between REVLON, INC., a
Delaware corporation (“Revlon” and, together with Revlon’s affiliates, the
“Company”), and _________ (the “Grantee”).
     Revlon’s Compensation and Stock Plan Committee (the “Committee”) has
determined that the objectives of the Third Amended and Restated Revlon, Inc.
Stock Plan, as amended (the “Plan”), will be furthered by granting to the
Grantee shares of Revlon, Inc. Class A common stock (“Common Stock”), subject to
certain restrictions, upon the terms and conditions hereinafter contained
(“Restricted Stock” or the “Restricted Stock Award”).
     In consideration of the foregoing and of the mutual undertakings set forth
in this Restricted Stock Agreement (the “Agreement”), the Company and the
Grantee agree as follows:
     SECTION 1. Number of Shares. Subject to Section 10 of this Agreement, the
Company hereby grants to the Grantee the number of shares of Restricted Stock
set forth on Schedule 1 hereto. The Grantee shall not be required to make any
payment for the Restricted Stock.
     SECTION 2. Restrictions.
     (a) Lapse of Restrictions. For so long as the Restricted Stock Award shall
not be cancelled pursuant to the terms of the Plan or this Agreement, the
restrictions relating to the Restricted Stock Award which is the subject of this
Agreement shall lapse in accordance with the schedule set forth on Schedule 1
hereto. Notwithstanding the foregoing, the restrictions relating to the
Restricted Stock Award which is the subject of this Agreement shall immediately
lapse and such shares shall be deemed fully vested upon a “Change of Control,”
as defined in Schedule 2 hereto.
     (b) Transfer Agent Action Upon Lapse of Restrictions. Upon the grant of the
Restricted Stock, the Company shall promptly instruct its transfer agent to
record the Restricted Stock as the property of the Grantee, subject to
restrictions. Upon the lapse of restrictions relating to the shares of
Restricted Stock, as set forth in Section 2 hereof, the Company shall promptly
(and in no circumstances later than the fifteenth day of the third month of the
year following the year in which the restrictions lapse) instruct its transfer
agent to eliminate any notation of the restrictions with respect to the shares
and to record the shares as outstanding, with no restrictions.
     SECTION 3. Voting; Dividends. Prior to the date that restrictions lapse
pursuant to Section 2 of this Agreement, the Grantee shall have no right to vote
and no right to receive dividends or other distributions with respect to the
Restricted Stock. Subject to the restrictions set forth in the Plan and this
Agreement, from and after the date that restrictions lapse pursuant to Section 2
of this Agreement, the Grantee shall possess all incidents of ownership of the
shares of Restricted Stock granted hereunder, including the right to receive
dividends with respect to such shares of Restricted Stock and the right to vote
such shares of Restricted Stock, but only with respect to the shares of
Restricted Stock for which such restrictions have lapsed pursuant to Section 2
hereof.
     SECTION 4. Taxes. The Grantee shall be responsible for paying to the
Company promptly upon request, and in any event at the time the Grantee
recognizes taxable income in respect of the Restricted





--------------------------------------------------------------------------------



 



Stock Award (which would include the date when any shares of Restricted Stock
vest pursuant to Section 2 hereof), an amount equal to the taxes, if any, the
Company determines it is required to withhold under applicable tax laws with
respect to the Restricted Stock, in the manner of payment prescribed by the
Company. Notwithstanding the foregoing, unless and until the Company, in its
discretion, allows or prescribes an alternate method of tax withholding upon
notice to the Grantee prior to any given vesting date hereunder, the Company
shall satisfy its applicable tax withholding obligations associated with the
Restricted Stock by withholding from delivery upon the lapse of restrictions
shares of Common Stock having a fair market value (determined as of the date as
to which the amount of tax to be withheld is determined) equal to the amount of
taxes which the Company determines it is required to withhold under applicable
tax laws. The Grantee further agrees and acknowledges that all other taxes,
duties and fees related to the Restricted Stock must be paid directly by the
Grantee to the appropriate authorities, and that the Company may offset against
any future compensation, earnings, bonus, expense reimbursements or incentive
compensation of any kind amounts necessary to cover any tax withholding
obligations of the Company associated with the Restricted Stock which have not
been accounted for in a manner satisfactory to the Company. The Grantee may not
make an election pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended, with respect to the grant of any shares of Restricted Stock
hereunder.
     SECTION 5. Termination of Employment.
     (a) Effective as of the date of the Grantee’s termination of employment
with the Company for any reason, all Restricted Stock which is unvested or as to
which all restrictions have not lapsed as provided in Section 2 of this
Agreement shall be cancelled, except to the extent the Committee may otherwise
determine.
     (b) Nothing in the Plan or this Agreement shall confer upon the Grantee or
any other person the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee or any other person.
     (c) If the Grantee ceases employment with the Company and accepts
employment with a competitor in violation of the Company’s Employee Agreement as
to Confidentiality and Non-Competition, as in effect from time to time (a copy
of which is available upon request from the Company’s Chief Legal Officer), or
any other non-competition agreement or covenant executed by the Grantee, then
the value of any Restricted Stock which vested during the 12 month period prior
to the date of termination shall be repaid to the Company by the Grantee, in
cash, within ten (10) days of such acceptance of employment and the Company is
hereby authorized to deduct such amount from any other amounts otherwise due the
Grantee.
     SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to
all of the terms and provisions of the Plan, as may be amended from time to
time, which are incorporated hereby and made a part hereof, including, without
limitation, the provisions of Section 2.9(c) of the Plan (generally prohibiting
the sale of shares not owned or immediately issuable and failure to duly deliver
shares in settlement), Section 3.2 of the Plan (generally relating to consents
required by securities and other laws), Section 3.5 of the Plan (relating to
changes in capitalization) and Section 3.11 of the Plan (generally relating to
the effects of certain reorganizations and other extraordinary transactions).
Any term defined in the Plan shall have the same meaning in this Agreement. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern.
     SECTION 7. Grantee’s Acknowledgment. By entering into this Agreement, the
Grantee agrees and acknowledges that (a) he/she has received, read and
understood a copy of the Plan, including Section 3.8(c) of the Plan (generally
relating to waivers of claims to continued exercise or vesting of awards,
damages and severance entitlements related to non-continuation of awards), and
this Agreement and accepts the shares of Restricted Stock upon all of the terms
thereof, and (b) that no member of the Committee shall be

2



--------------------------------------------------------------------------------



 



liable for any Plan Action (as defined in the Plan), including without
limitation any action or determination made in good faith with respect to the
Plan or any award thereunder or under this Agreement. The Grantee has reviewed
with his or her own advisors the tax and other consequences of the transactions
contemplated by this Agreement. The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with respect to all matters of this Agreement.
     SECTION 8. Nontransferability. No shares of Restricted Stock granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law), other than by will or by the laws of
descent and distribution prior to the lapse of restrictions set forth in the
Plan and this Agreement applicable thereto.
     SECTION 9. Legend on Certificates. The Grantee agrees that any certificate
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with substantially the
following legend:

    This certificate and the shares of stock represented hereby are subject to
the terms and conditions, including forfeiture provisions and restrictions
against transfer, contained in the Third Amended and Restated Revlon, Inc. Stock
Plan, as amended from time to time, and an agreement entered into between the
registered owner and Revlon, Inc. (the “Restrictions”). Any attempt to dispose
of these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation, encumbrance or otherwise, shall be
null and void and without effect.

     SECTION 10. Conditions.
     (a) Notwithstanding anything contained in this Agreement to the contrary
the grant of the award pursuant to Section 1 hereof is conditioned upon and
subject to the Grantee’s execution and delivery to the Company of an executed
copy of this Agreement.
     (b) By entering into this Agreement and as a condition for receiving the
grant of the award pursuant to Section 1 hereof, the Grantee agrees to fully
comply in all respects with the terms of the Company’s Employee Agreement as to
Confidentiality and Non-Competition (a copy of which is available upon request
from the Company’s Chief Legal Officer), whether or not the Grantee is a
signatory thereof, with the same effect as if the same were set forth herein in
full.
     SECTION 11. Notices. Any notice to be given to the Company hereunder shall
be in writing and shall be addressed to the Treasurer of Revlon, with a copy to
the Company’s Chief Legal Officer, each at 237 Park Avenue, New York, NY 10017,
or at such other address as the Company may hereafter designate to the Grantee
by notice as provided herein. Any notice to be given to the Grantee hereunder
shall be addressed to the Grantee at the address set forth below, or at such
other address as the Grantee may hereafter designate to the Company by notice as
provided herein, or at such other successor principal office location address
most recently identified in the Company’s public Securities and Exchange
Commission filings or press releases, whichever is later communicated. Notices
hereunder shall be deemed to have been duly given when received by personal
delivery or by registered or certified mail to the party entitled to receive the
same.
     SECTION 12. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and the successors and assigns of
the Company and, to the extent set forth in Section 3.3 of the Plan and
Section 8 of this Agreement, the heirs and personal representatives of the
Grantee.

3



--------------------------------------------------------------------------------



 



     SECTION 13. Governing Law. This Agreement shall be governed by the laws of
the State of New York applicable to agreements made and to be performed entirely
within such state.
     SECTION 14. Modifications to Agreement; Waivers. This Agreement may not be
altered, modified, changed or discharged, except by a writing signed by or on
behalf of both Revlon and the Grantee. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     SECTION 15. Other Company Actions. Nothing contained in this Agreement
shall be construed to prevent the Company from taking any action which is deemed
by it to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Restricted Stock Award granted under this
Agreement. Neither the Grantee nor any other person shall have any claim against
the Company as a result of any such action.
     SECTION 16. Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.
     SECTION 17. No Violation of Securities Laws; Securities Trading Policy.
     (a) The Company shall not be obligated to make any payment hereunder if
such payment, in the opinion of counsel for the Company, would violate any
applicable securities laws. The Company shall be under no obligation to register
any shares of Common Stock or any other property pursuant to any securities laws
on account of the transactions contemplated by this Agreement.
     (b) It is understood and agreed that under the Company’s Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time, a
copy of which is available upon request from the Company’s Chief Legal Officer
(the “Trading Policy”), employees and Directors of the Company, including
Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain “restricted
periods.” As of the date of this Agreement, the “restricted periods” commence on
the first day of each fiscal quarter of the Company (i.e., April 1, July 1,
October 1 and January 1) and continue until two business days after the public
release of the Company’s earnings for the prior quarter (under the Trading
Policy, these periods may change from time to time, and the Company may impose
other restricted trading periods due to special circumstances).
     SECTION 18. Severability. Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.
     SECTION 19. Headings. The headings of sections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
     SECTION 20. Fractional Shares. Unless and until the Committee in its sole
discretion determines otherwise, no fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and unless and until the
Committee in its sole discretion determines that cash, other securities, or

4



--------------------------------------------------------------------------------



 



other property shall be paid or transferred in lieu of any fractional shares,
any rights to any fractional share shall be canceled, terminated, or otherwise
eliminated without payment of any consideration.
     SECTION 21. Entire Agreement. This Agreement and the Plan contains the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersedes all prior communications,
representations and negotiations, written or oral, in respect thereto. Neither
the Company nor the Committee nor the Grantee have made any promises,
agreements, conditions or understandings, either orally or in writing,
concerning the Restricted Stock grant that are not included in this Agreement or
the Plan.
     SECTION 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            REVLON, INC.
      By:           Name:           Title:      

                             (Signature of Grantee)           

                             (Printed Name)           

                             (Address)             

5



--------------------------------------------------------------------------------



 



       
Notice of Grant of Restricted Stock
  Revlon, Inc.
ID: 13-3662955
237 Park Avenue
New York, NY 10017

 
Name:
Address:
You have been granted restricted shares of Revlon, Inc. Class A Common Stock as
follows:
Restricted Stock Grant No.
Date of Grant
Number of Restricted Shares
The vesting schedule of the restricted shares of stock granted hereunder is as
follows:
_________ of the shares granted hereunder shall vest on _________, _________ of
the shares granted hereunder shall vest on _________and the remainder of the
shares granted hereunder shall vest on _________. On each vesting date, the
exact number of shares vesting shall be subject to rounding to the nearest whole
share, as determined by the Company.
This grant is made under and governed by the terms and conditions of the Third
Amended and Restated Revlon, Inc. Stock Plan, as amended, and the Restricted
Stock Agreement, of which this Notice forms a part.
Under the Company’s Confidentiality of Information and Securities Trading
Policy, a copy of which is available upon request from the Company’s Chief Legal
Officer (the “Trading Policy”), employees and Directors of the Company,
including Grantees of restricted stock, may be restricted from selling shares of
restricted stock after the restrictions lapse and during certain “restricted
periods.” As of the date of this Agreement, the “restricted periods” commence on
the first day of each fiscal quarter of the Company (i.e., April 1, July 1,
October 1 and January 1) and continue until two business days after the public
release of the Company’s earnings for the prior quarter (under the Trading
Policy, these periods may change from time to time, and the Company may impose
other restricted trading periods due to special circumstances).
*** SCHEDULE 1 TO RESTRICTED STOCK AGREEMENT ***

     
 
   
For Revlon, Inc.
  Date  
 
   
Grantee
  Date





--------------------------------------------------------------------------------



 



SCHEDULE 2 TO RESTRICTED STOCK AGREEMENT
Change of Control
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

    (i) any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided, that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);

    (ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;

    (iii) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity in which any Person, other than one or more Permitted
Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this definition a Person
will be deemed to have “beneficial ownership” of all shares that any Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or

    (iv) a “Change of Control” shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions

1



--------------------------------------------------------------------------------



 



continue to have substantially the same combined voting power of the Voting
Stock in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.
“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.
“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.
“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.
“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 91/2% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.

2